DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
The amendment filed 3 December 2021 overcomes the 35 USC 112 rejections of the previous Office Action.
Allowable Subject Matter
Claims 1-16 are allowed.
The following is an examiner’s statement of reasons for allowance.
The prior art of record, alone or in combination, does not explicitly teach, suggest, or render obvious, at least to the skilled artisan, the method of claim 1, specifically comprising:
substituting each of the selected yaw pads with shims, each shim comprising a thickness greater than a selected yaw pads; 
replacing a remaining of the plurality of yaw pads with new yaw pads after substituting; and 
after the remaining of the plurality of yaw pads are replaced, replacing the shims with it new yaw pads, in the context of the other components in the claim.
Further, claim 1 differs from EP 3 139 024 A1, the closest prior art, in that the replacing process requires 3 specific steps – 1) directly substituting the bearing pad with a shim, 2) replacing the remaining yaw pads while the initial bearing pad is replaced by 
Claims 2-16 are allowable due to their dependency to claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN GUGGER whose telephone number is (571)272-5343.  The examiner can normally be reached on M-Th 9:00am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, T.C. Patel can be reached on 571 272 2098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/SEAN GUGGER/Primary Examiner, Art Unit 2832                                                                                                                                                                                                        .c